89 F.3d 841
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Pearlie Creal POPE, Appellant,v.Jesse BROWN, Secretary of Veteran's Affairs, et al., Appellees.
No. 95-3478.
United States Court of Appeals, Eighth Circuit.
Submitted June 19, 1996.Decided June 26, 1996.

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Pearlie Creal Pope appeals from the district court's1 order dismissing her employment discrimination suit, based on her failure to timely file the complaint.   After carefully reviewing the record and the parties' briefs, we conclude that dismissal of the complaint was correct.   Accordingly, we affirm.   See 8th Cir.  R. 47B.


2
A true copy.



1
 The HONORABLE GEORGE HOWARD, JR., United States District Judge for the Eastern District of Arkansas